EXHIBIT 10.2

J.P. Morgan Europe Limited, as Facility Agent

for the Lenders party to the Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned (the “Extending Lender”) hereby agrees to extend, effective
28 February 2016 (the “Extension Date”), its Commitment and the Maturity Date
under the Credit Agreement, dated as of 28 February 2014 (as amended or modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined if not defined herein), among Philip Morris
International Inc. (“PMI”), the Lenders party thereto, J.P. Morgan Europe
Limited, as Facility Agent, and JPMorgan Chase Bank, N.A., as Swingline Agent,
for an additional one year period to 28 February 2021 (the “Extended Maturity
Date”) pursuant to Section 2.23 of the Credit Agreement.

Effective 28 February 2016, Schedule 3 Revolving Credit Commitments is hereby
deleted in its entirety and is replaced with Schedule 3 Revolving Credit
Commitments attached hereto.

Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed. This Extension Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. This Extension
Agreement may be signed in any number of counterparts, each of which when
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature pages omitted]